Mason, j.
(dissenting) : The writing signed by the parties appears to me to be on the part of Harris a mere option rather than an enforceable contract to buy. Its character should be determined by its legal effect rather than by what the parties chose to call it. Essentially it amounts to this: Harris pays $500, in return for which he obtains the right to take the property on the terms stated, with the unrestricted privilege of refusing to do so if he shall so elect. If the money paid is regarded as liquidated damages in the event of his refusal or inability to carry out the deal, that does not affect the question. An agreement as to the amount of damages to be recoverable in such case would not prevent the specific enforcement of the contract. “The fact that by its terms the parties might be held to have attempted to liquidate the damages in case of a breach made it no less an enforceable contract.” (Green v. Fist, 89 Kan. 536, 537, 132 Pac. 179.) The writing here involved, if enforceable at all, would support an action by the vendor for specific performance (36 Cyc. 565) ; but such proceeding is prevented by its concluding provision, that if Harris refused to pay the stipulated price at a fixed time the parties were relieved from further performance of its covenants, and it was to be held null and void.